PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Board of Regents, The University of Texas System
Application No. 17/014,184
Filed: 8 Sep 2020
For: INHIBITORS OF RECEPTOR INTERACTING PROTEIN KINASE I FOR THE TREATMENT OF DISEASE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition to withdraw holding of abandonment filed April 5, 2022. 
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the Office action requiring restriction and/or election of species mailed September 28, 2021, which set a two (2) month shortened period for reply. Extensions of time were available. On April 5, 2022, a Notice of Abandonment was mailed, stating that the application was abandoned in view of no reply having been received in response to the Office letter mailed September 28, 2021.

Petitioner asserts a timely reply was filed. Specifically, petitioner asserts that the reply required by the Office action mailed September 28, 2021 was filed January 20, 2022 and was accompanied by a two (2) month extension of time.

A review of the record reveals that on January 20, 2022, a reply was filed. The reply included payment of a two (2) month extension of time fee and the fee for five (5) claims in excess of 20.

As such, the showing of record is that a proper and timely reply to the Office action requiring restriction and/or election was filed January 20, 2022. As such, there is no abandonment in fact.  

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 1626 for further examination in due course.


Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET